Title: To George Washington from Anthony Wayne, 3 September 1780
From: Wayne, Anthony
To: Washington, George


                        
                            Dear Sir
                            Camp Liberty Pole Sepr 3rd 1780
                        
                        When I was first informed of the discontent that pervaded the whole of the Field Officers of the Pennsa line
                            on acc’t of the appointment of Major MacPherson to a Command in the Light Infantry—it gave me much pain—but when I found
                            the effect it had on their minds was such as would probably produce a General resignation—I felt every sensation that
                            could possibly take place in a breast, Interested—deeply Interested in the fate of this Country—I saw the train of evils
                            which would inevitably follow—I dreaded the dissolution of a line upon which the fate of America in a great degree
                            depended—I looked forward to an other Campaign—I reviewed this Army in the State it would be reduced to by the middle of
                            January, when the mass of people who now compose it would return to their respective States—except those engaged for the
                            War—among’ whom—few very few of the Pennsa line would remain—having no local attatchment to detain them after the
                            dissolution of a Corps of Officers with whom they had so often fought & bled—& who they loved &
                            Esteemed.
                        but when in Idea I saw your Excellency at the head of a Debilitated Corps, obliged to give way before a
                            powerful & Dessolating Army, experiencing the most poignant distress at the Devestation which you could not
                            prevent.
                        these considerations gave a sensation which the nicest feelings—& truest friendship only knows the
                            force of—the agitation in which you must have seen me—the Indifatigable pains I took to divert the Gentlemen from their
                            purpose, Genl Irvine’s & my own letters to you, & the Inclosed to the field Officers, must convince your
                            Excellency that we did not at this alarming crisis—remain Idle, torpid unconcerned spectators.
                        Yet there has not been wanting Invidious Incendiaries, capable of Insinuating (even to some of your
                            Excellency’s family) that from being disappointed in a Command I was fond of—I had (in place of
                            preventing a most fatal disaster) endeavoured to lay a train which in its consequences might
                            precipitate this Country into ruin.
                        I don’t know whether most to pity or detest, the weakness of the head—or the badness of the heart—of that man
                            who knowing me—could be capable of sporting so base an Idea.
                        a Conduct of this nature is only suited to those whose Condition in Domestick life can not be worsted by any
                            change of fortune—this is not my Situation—I have with your Excellency & many others every Inducement to wish a
                            happy & speedy termination of this contest and now anxiously wait for—& will with avidity seize the moment
                            in which I can (with safety to my Country) return to Domestick life—a life that I am fond of—& where I shall be
                            free from, & escape those Invidious Innuendo’s, that I have ground to believe have in other Quarters—&
                            upon other Occations been lately practiced with too much success.
                        will you have the goodness to pardon this Intrusion & attribute it to the feelings of a Soldier
                            jealous—very jealous of his honor—and who experiences some consolation by communicating them to his General & his
                            friend which is all the relief that Circumstances will admit of until fortune will be so kind as to unmask the man—who in
                            the Dark—& by the darkest Innuendo’s has stabed at the Character of your Excellency’s Most Obt &
                            Affectionate Huml. Sert
                        
                            Anty Wayne

                        
                     Enclosure
                                                
                            
                                My dear Sir
                                Saturday 2 oClock P.M. 12th Augt 1780
                                
                            
                            I have this momint received information (in confidence) that the Captains &
                                Subalns have caught the flame—and say they are determined not to rise on the ruin or disgrace of
                                the Field Officers, should their resignations be accepted, but will soon follow them—Pray should not His Excellency be
                                privately acquainted with this additional distressing circumstance—something however ought to be done instantly—but
                                what that something is I know not—my mind is at present so agitated I have scarce a single Idea left—for Gods sake—but
                                I need not urge you I know how you also feel & how you have already exerted your abilities. I am Dear Sir
                                Yours Most Sincerely
                            
                                Wm Irvine
                            
                        
                        
                     Enclosure
                                                
                            
                                Gentlemen
                                Tappan 12th Augt 1780
                            
                            Let us intreat you by the sacred ties of honor, friendship & Patriotism—well to consider the
                                measure recommended by us last evening—& however your feelings may be wounded—reflect that ages yet to come
                                may owe their happiness, or misery—to the dicission of this hour.
                            Your own fate is so Involved with that of your Country’s—that the same cause which hurts the one, will
                                mortally Wound the other.
                            for god’s sake be as a band of brothers & rise superior to every Injury—whether real or
                                Imaginary—at least for this Campaign, which probably will produce a Conviction to the World—that America owes her
                                freedom to the temporary sacrifice you now make.
                            You will also reflect that this is a favor solicited by men, who would bleed to Death drop by drop—to
                                defend your honor as soon as that of your very Affectionate Hum. Serts
                            
                                Anty Wayne
                                Wm Irvine
                            
                            
                                N.B. at all events do not come to a final decission (should it be contrary to this request) befor
                                    7. O’Clock in the morning when we may have something to offer that may meet your Approbation.
                            
                        
                        
                    